Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
1.	Preliminary Amendment filed on 05/27/2020 noted by the examiner. 

Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Rogers (US 5444378 A) describes an apparatus and method for monitoring the state of charge of the battery having a shunt resistor connected in series with a battery and an integrating circuit connected across the terminals of the shunt resistor which includes a large capacitance element having the capability to store charge for long periods of time, so that the integration can be performed along the same curve even if power to the integrating circuit is interrupted during continuous or intermittent use. The apparatus and method are applicable to batteries for automotive vehicles. Temperature compensation schemes to adjust the state of charge monitoring circuit to correct for changes in battery performance characteristics with temperature are provided. A circuit for detecting the existence of a defective battery cell is provided. A system for monitoring 

	Watanabe (US 2009/0132188 A1) describes a battery charge/discharge current detection apparatus having a power supply circuit powered by a battery mounted on a vehicle and configured to detect a charge/discharge current of the battery by use of a current detecting resistor connected between a negative terminal of the battery and a ground, the battery charge/discharge current detection apparatus comprising: a first function of detecting a voltage across the voltage detecting resistor; a second function of detecting a charge/discharge current of the battery on the basis of the voltage detected by the first function; a third function of detecting presence of an abnormality of the current detecting resistor; and a fourth function of informing an abnormality detected by the third function to the outside; wherein a battery-side negative terminal of the power supply circuit is connected to the negative terminal of the battery.

	Gignac (US 6707273 B1) describes apparatus for supplying a controlled charging current to a sealed rechargeable battery having at least one cell and of the type which during the process of being recharged creates self-generated heat and has both a critical temperature limit and a requirement for a certain amount of self-generated heat to reach a full capacity of recharge, comprising: (a) means adapted to be connected to an external AC electrical source for providing a DC charging current; (b) controllable switching means connected in series between 

	Lawn (US 4163934 A) describes a novel battery-charging method and apparatus wherein testing the battery for completion of battery-charge is performed while the battery is being charged. In the novel method and apparatus, the charging current is subjected to tight control during tests of the slope of the voltage-versus-time characteristic of the battery to ensure a voltage increase occurring during each such slope test except upon completion of the charging cycle. When the battery is fully charged, the slope of the voltage-versus-time characteristic declines below any value that occurs earlier in the charging cycle. The occurrence of a slope below a threshold indicates that the charging process is complete. Detection of this condition signals completion of the charging process, which could be signalled in various ways, as by activating an alarm. Ideally it is used to interrupt the supply of charging current, thus automatically terminating the charging cycle.
The initial phase of about 85% of the charging cycle can be performed at high current for quickly charging the battery. During this initial phase, the charging current is maintained constant within such narrow limits that spurious occurrence of a termination-of-charge test result is avoided. This is a specific but important 



Hermann (US 10215811 B2) describes an electronic circuit for measuring currents during charging and discharging of a secondary battery having: the secondary battery, a first shunt for determining a first electrical current during discharging of the secondary battery, a second shunt for determining a second electrical current during charging of the secondary battery, a switchable electrical load, two connectors for connecting a switchable power supply to the electronic circuit for charging the secondary battery and a voltage measuring device, wherein the first shunt is connected in series between the switchable electrical load and the secondary battery and the second shunt is connected in series between one of the two connectors for connecting the switchable power supply and the secondary battery, wherein the first shunt and the second shunt are connected to the same one of the two battery terminals of the secondary battery, and wherein the voltage measuring device comprises only one voltage tapping configured to measure a first voltage drop over the first shunt when the secondary battery is discharging and configured to measure a second voltage drop over the second shunt when the secondary battery is charging, the one voltage tapping connected to an electrical conduit between the first shunt and the 

Thomas (US 6914416 B2) describes a method for manufacturing a circuit protection device, comprising: forming a variable resistor having a thermally and electrically conductive surface; and securing a thermally and electrically conductive surface of a voltage regulator to the thermally and electrically conductive surface of the variable resistor such that the voltage regulator is thermally coupled to the variable resistor, wherein the variable resistor is formed by forming a substrate comprising a positive temperature coefficient material, applying a first electrically conductive layer to a first surface of the substrate, appying a first electrically insulating layer on the first conductive layer, and removing a portion of the first insulating layer to expose a portion of the first conductive layer, wherein the voltage regulator is secured to the variable resistor 
In accordance with yet another aspect of the inventions disclosed herein, a protection circuit for use with a charger and a chargeable element includes an overvoltage shunt regulator having first and second terminals for coupling in parallel across the chargeable element, and an undervoltage protection circuit having first and second configured for coupling in series between the charger and the chargeable element. In a preferred embodiment, the overvoltage shunt regulator comprises a first transistor switch having a threshold ON voltage approximating a selected maximum operating voltage of the chargeable element. The undervoltage protection circuit comprises a second transistor switch having a threshold ON voltage approximating a selected minimum operating voltage of the chargeable element.

In accordance with a still further aspect of the inventions disclosed herein, a protection circuit for use with a charger and a chargeable element includes an overvoltage shunt regulator having first and second terminals for coupling in parallel across the chargeable element, the shunt regulator comprising a transistor switch having a channel through which current may flow in a forward direction if positive-biased, or a reverse direction if negative-biased. In particular, the transistor switch is constructed such that current flowing in the forward direction encounters relatively low resistance, and current flowing in the reverse direction encounters relatively high resistance. In accordance with yet another aspect of the inventions disclosed herein, a protection circuit for use with a charger and a chargeable element includes a shunt regulator having first and second terminals for coupling in parallel across the chargeable element, the shunt regulator having a threshold ON voltage. A first positive temperature coefficient (PTC) device is thermally and electrically coupled to the shunt regulator, the first PTC device having a first terminal for coupling to the charger in series and a second terminal for coupling to the chargeable element in series. A 
In accordance with yet another aspect of the inventions disclosed herein, a protection circuit is provided in combination with a battery having a positive terminal and a negative terminal, the protection circuit including a transistor switch coupled in series with the battery, such that, when the transistor switch is ON, the battery will discharge through a load. A temperature-dependent resistor is thermally coupled to the transistor switch, the temperature-dependent resistor having a first terminal coupled to the positive battery terminal. A fixed resistor is provided having a first terminal coupled to a second terminal of the temperature dependent resistor, and a second terminal coupled to the negative battery terminal, such that the respective temperature dependent resistor and fixed resistor are coupled in series with each other and in parallel with the battery. The transistor switch has an activation gate coupled in a divider configuration to the second terminal of the temperature dependent resistor and first terminal of the fixed resistor.

YANG, JP 3061855 U, 24-Sep-1999, H02J 7/00 describes the charging circuit in the present invention mainly consists of a transient state holding circuit applied to a wide voltage range and an operating condition used for measuring a temperature control switching device of a rechargeable battery temperature, and the charging amount of the battery is saturated. When the temperature of the 
This circuit is further applied to providing a return diode, and has a feature of constituting an emergency automatic power supply function. It is used to supply a rechargeable battery via a return diode to the load driven by the (+) (-) output of the original DC power supply in the event of a current interruption. A parallel connection is provided in the reverse direction between the (-) terminal of the storage battery B101 and the (-) terminal of the DC power supply. A load is connected in parallel between the (+) terminal of the rechargeable storage battery B101 and the (-) terminal of the power supply, and the power source drives the load in a normal state, and a return diode when the current is interrupted. A circuit is configured by the FD 201. Further, the trigger capacitor C101 is connected in parallel with the load, so that the switching process can be stabilized.
Further, in the charging circuit according to the present invention, a transient state holding circuit applied to a wide voltage range, the temperature control switching circuit being constituted by a solid-state electronic or electric circuit unit and arranged in the storage battery itself. When the temperature of the rechargeable battery approaches the saturation state and rises due to the control 
[0008] The charging circuit of the present invention incorporates a charging circuit unit (including the temperature control switching device TS101) into a charger as necessary, or integrally manufactures a rechargeable storage battery with the charging circuit unit. Install or install some circuit units in the charger, other in the rechargeable battery, connect them to the device or contacts with wires, or connect them to each other by plug sockets Can be done.

Allowable Subject Matter
3.	Claims 1-13 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 11 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 



The primary reason for the allowance of claim 1 is the inclusion of a current measuring apparatus for measuring a current flowing through a charging and discharging path of a battery, the current measuring apparatus comprising: determine a first current value indicating a current flowing through the shunt resistor, based on the current signal, determine a second current value indicating a current flowing through the switching circuit, based on the measured voltage and the measured temperature, and determine whether the shunt resistor is in a normal state, based on the first current value and the second current value. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-10 are allowed due to their dependency on claim 1.

Regarding claim 11: 
The primary reason for the allowance of claim 11 is the inclusion of a current measuring method for measuring a current flowing through a charging and discharging path of a battery, the current measuring method comprising: determining a first current value indicating a current flowing through a shunt resistor that is installed on the charging and discharging path, based on a voltage across the shunt resistor; determining a second current value indicating a current flowing through the switching circuit, based on the measured voltage and the 

Claims 12-13 are allowed due to their dependency on claim 11.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
March 18, 2022